


FIRST MODIFICATION AGREEMENT

This First Modification Agreement (this “Amendment”) is dated effective as of
September 15, 2014, by and between APACHE ENERGY SERVICES, LLC, a Nevada limited
liability company (“Apache Energy Services”), AQUA HANDLING OF TEXAS, LLC, a
Texas limited liability company (“Aqua Handling”), HAMILTON INVESTMENT GROUP, an
Oklahoma corporation (“HIG”), KMHVC, INC., a Texas corporation (“KMHVC”; and
with HII, Apache Energy Services, Aqua Handling and HIG, the “Borrower”),
HEARTLAND BANK, an Arkansas state bank, as administrative agent (in such
capacity, “Agent”) on behalf of the Lenders (as defined in the APA).  




W I T N E S S E T H:




WHEREAS, pursuant to that certain Account Purchase Agreement dated August 12,
2014 (as the same may have been or may hereafter be modified, renewed or
amended, the “APA”), Lender has agreed to purchase the Approved Receivables (as
defined in the APA) from each Borrower from time to time (the “Facility”) up to
the maximum amount of $6,000,000 (the “Facility Limit”);




WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the APA;




WHEREAS, the Facility is secured, in part, by those certain Security Agreements
executed by each Borrower in favor of Agent, for the benefit of the Lenders (the
“Security Agreement”);




WHEREAS, Borrower (i) has requested that the Lenders increase the Facility Limit
under the APA from $6,000,000 to $6,600,000, (ii) has timely notified Agent of
its change of address, and (ii) has requested an extension of the deadline by
which Borrower is required to satisfy certain post-closing obligations; and




WHEREAS, the Lenders have agreed to make such amendments, subject to the terms
and conditions set forth herein.




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:




ARTICLE I

AMENDMENTS




Section 1.1.

Facility Limit Increase.  The Facility Limit shall be increased from $6,000,000
to $6,600,000.  Any references to the Facility Limit in the APA, the Security
Agreement and each of the Transaction Documents shall mean the Facility Limit as
increased hereby.  In furtherance of the increase in Facility Limit, the third
sentence of Section 2.1 of the APA is hereby amended and restated in its
entirety to read as follows:

 

FIRST MODIFICATION AGREEMENT (HII
Technologies-APA)                                                                                         
   Page 1

 



--------------------------------------------------------------------------------




The total outstanding Face Amount of Approved Receivables purchased by Lender
will never exceed $6,600,000 (the “Facility Limit”), unless agreed to by the
Majority Lenders.




Section 1.2.

Notices.  Section 11.4 of the APA is hereby amended by amending and restating
the Borrower Agent’s address for notices as follows (such revised address to be
used after September 20, 2014):




HII Technologies, Inc.

8588 Katy Freeway, Suite 430

Houston, Texas 77024

Attention:  Matthew C. Flemming

Telephone: 713-821-3157

Fax: 832-553-1924

Email:  matt@hiitinc.com




ARTICLE II

GENERAL PROVISIONS




Section 2.1.

Agreement Regarding Post-Closing Obligations.  Pursuant to Section 7.3 of the
APA, within thirty (30) days of the date of the APA Borrower shall deliver to
Agent a waiver of landlord’s lien in form and content satisfactory to Agent, in
Agent’s sole discretion, from each landlord of Borrower for premises on which
any Collateral is kept, maintained or stored.  Borrower has requested, and the
Lenders have agreed, to extend such deadline by which such landlord’s consents
shall be delivered from thirty (30)  to sixty (60) days of the date of the APA.

 

Section 2.2.

Closing Conditions.  As conditions precedent to the effectiveness of this
Amendment, all of the following shall have been satisfied:




(a)

Borrower shall have executed and delivered to Agent this Amendment;




(b)

Agent shall have received a fully-executed First Amendment to Intercreditor
Agreement satisfactory to Agent; and




(c)

Agent shall have received all resolutions, certificates or other documents as
Agent may request relating to the formation, existence and good standing of
Borrower, corporate authority for the execution and validity of this Amendment,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to Agent.




Section 2.3.

Payment of Expenses.  Borrower agrees to provide to Agent, upon demand, the
reasonable attorneys’ fees and expenses of Agent’s counsel and other reasonable
expenses incurred by Agent in connection with this Amendment in the amount of
$1,000.  




Section 2.4.

Ratification.  Borrower hereby ratifies its Obligations and each of the
Transaction Documents to which it is a party, and agrees and acknowledges that
the APA and each of the other Transaction Documents to which it is a party shall
continue in full force and effect after giving effect to this Amendment.
 Nothing in this Amendment extinguishes, novates or releases any right, claim,
Lien, security interest or entitlement of Lenders created by or contained in any
of such documents nor is Borrower released from any covenant, warranty or
obligation created by or contained therein except as specifically provided for
herein.  




Section 2.5.

No Defenses.  Borrower hereby declares, as of the date hereof, it has no
set-offs, counterclaims, defenses or other causes of action against Agent or
Lenders arising out of the Facility, this Amendment or by any documents
mentioned herein or otherwise; and, to the extent any such setoffs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, such items are hereby waived by Borrower.

 

 

FIRST MODIFICATION AGREEMENT (HII
Technologies-APA)                                                                                            
 Page 2



--------------------------------------------------------------------------------




Section 2.6.

Nonwaiver of Events of Default.  Neither this Amendment nor any other document
executed in connection herewith constitutes or shall be deemed (a) a waiver of,
or consent by Lenders to, any default or event of default which may exist or
hereafter occur under any of the Transaction Documents, (b) a waiver by Lenders
of any of Borrower’s obligations under the Transaction Documents except as
specifically provided for herein, or (c) a waiver by Lenders of any rights,
offsets, claims, or other causes of action that Lenders may have against
Borrower.




Section 2.7.

Further Assurances.  The parties hereto shall execute such other documents as
may be reasonably necessary or as may be reasonably required, in the opinion of
counsel to Agent, to effect the transactions contemplated hereby and to protect
the liens and security interests of Lenders under the Transaction Documents, the
insurance thereof and the liens and/or security interests of all other
collateral instruments, all as modified by this Amendment.  Borrower also agrees
to provide to Agent such other documents and instruments as Agent reasonably may
request in connection with the modification of the Facility effected hereby.




Section 2.8.

Binding Agreement.  This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, representatives,
successors and assigns.




Section 2.9.

Severability.  Borrower, Agent and Lenders intend and believe that each
provision in this Amendment comports with all applicable local, state or federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, in this Amendment is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision or public policy, and if such
court should declare such portion, provision or provisions of this Amendment to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of Borrower, Agent and Lenders that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Amendment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained herein and that the rights, obligations and
interests of Borrower, Agent and Lenders under the remainder of this Amendment
shall continue in full force and effect.




Section 2.10.

Counterparts.  For the convenience of the parties, this Amendment may be
executed in multiple counterparts, each of which for all purposes shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mail, facsimile or other
electronic means shall be effective as a delivery of a manually executed
counterpart of this Amendment.




Section 2.11.

Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE UNITED STATES FEDERAL
LAW.




Section 2.12.

ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN TRANSACTION DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.

 

FIRST MODIFICATION AGREEMENT (HII
Technologies-APA)                                                                                             
Page 3



--------------------------------------------------------------------------------




THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.








FIRST MODIFICATION AGREEMENT (HII Technologies-APA)

Page 4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.




BORROWER:




HII TECHNOLOGIES, INC.,

a Delaware corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




KMHVC, INC.,

a Texas corporation




By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGE]








FIRST MODIFICATION AGREEMENT (HII Technologies-APA)

Page 5




--------------------------------------------------------------------------------




AGENT:

HEARTLAND BANK,

an Arkansas state bank




By:  

/s/ Phil Thomas

Phil Thomas, Executive Vice President







[END OF SIGNATURE PAGE]








 








FIRST MODIFICATION AGREEMENT (HII Technologies-APA)

Page 6


